Citation Nr: 1726005	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1971 until February 1973.  

This appeal arises before the Board of Veterans' Appeals (Board) from a September 2009 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) granted entitlement to service connection for bilateral hearing loss with an evaluation of 0 percent disabling, effective January 30, 2009.  The Board previously remanded this issue in January 2017 for further development.

In April 2017, the Veteran testified at a hearing before the undersigned via videoconference.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to determining the current level of severity of the Veteran's service-connected bilateral hearing loss.

The Veteran is seeking an initial compensable rating for bilateral hearing loss, which has been rated as noncompensable from January 30, 2009.

The Veteran was last afforded a VA examination in April 2016.  In an April 2017 videoconference Board hearing, the Veteran testified to worsening symptoms since this examination.  The Veteran specifically stated that he had problems with hearing conversational speech and hearing when there is background noise.  The Veteran also reported that he would have to ask his wife to repeat herself, even when he uses his hearing aids.  The Veteran asserted that the prior examination did not reflect the current severity of his symptoms.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination, with findings responsive to applicable rating criteria, is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous."). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




